Citation Nr: 0123217	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  94-35 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for the service 
connected bilateral hearing loss, currently evaluated as 30 
percent disabling.

2.  Entitlement to a compensable evaluation for the service 
connected partial loss of sense of taste.

3.  Entitlement to service connection for the loss of sense 
of smell.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from January 1942 to June 
1946.

This appeal arises from a September 1992 rating decision of 
the Detroit, Michigan Regional Office (RO), which denied 
entitlement to a rating in excess of 30 percent for the 
service connected bilateral hearing loss.  The veteran 
testified before the undersigned member of the Board at a 
June 1997 Travel Board hearing.  The case was remanded from 
the Board to the RO in November 1997 for additional 
development of the evidence.

The Board issued a decision in December 1999 denying the 
appellant's claim of entitlement to a rating in excess of 30 
percent for the service connected bilateral hearing loss.  
The appellant filed an appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2000, a joint 
motion for remand was submitted to the Court.  The case is 
again before the Board pursuant to a May 3, 2000 order of the 
Court which granted the joint motion for remand, vacated the 
Board's December 1999 decision and returned the case to the 
Board.

The case was remanded from the Board to the RO in September 
2000 for additional development of the evidence.

The Board also notes that by rating decision in April 1999, 
service connection was granted for partial loss of the sense 
of taste and a noncompensable evaluation was assigned, and 
service connection for the loss of the sense of smell was 
denied.  Written notice of this denial was sent to the 
veteran by letter on May 12, 1999.  On May 10, 2000, a timely 
notice of disagreement was received.  On May 24, 2000, a 
statement of the case was issued and a timely substantive 
appeal was received by the RO on July 24, 2000.  (See 38 
C.F.R. § 20.302).  Accordingly, these 2 additional issues 
have been perfected on appeal before the Board.

The issues of entitlement to service connection for the loss 
of the sense of smell and entitlement to a compensable 
evaluation for the service connected loss of the sense of 
taste are the subject of the remand section of this decision.

In addition, the issue of entitlement to service connection 
for depression as being proximately due to or the result of 
service connected disability has been raised; however, as 
this issue has not been developed or certified on appeal, and 
as it is not inextricably intertwined with the issues 
currently on appeal, it is referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  The veteran's claim for an increased evaluation for the 
service connected bilateral hearing loss was received in 
January 1992.

2.  At the March 1998 VA audio examination, the veteran's 
bilateral hearing loss disability was productive of Level II 
auditory acuity in the right ear and Level IV auditory acuity 
in the left ear.  These results warrant a noncompensable 
evaluation.

3.  The applicable regulations were amended in May 1999 and 
became effective June 10, 1999.  

4.  For the period beginning on June 10, 1999, the March 1998 
VA audiological results manifested a Level VII auditory 
acuity in the right ear and a Level X auditory acuity in the 
left ear.  These results warrant a 60 percent evaluation.

5.  The new regulations are more favorable to the veteran's 
claim.



CONCLUSION OF LAW

The criteria for the assignment of a 60 percent evaluation 
for the veteran's bilateral hearing loss have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.7, 4.85, 4.86 and Diagnostic Code 6100 (as in 
effect since June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's appeal but after the case was forwarded to the 
Board, the Veterans Claims Assistance of Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) became effective.  
VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, the assistance provided by the 
Secretary under subsection (a) [38 U.S.C.A. § 5103A(a)] is to 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim (38 U.S.C.A. § 
5103A(d)(1)).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45, 
629.  Accordingly, in general where the record demonstrates 
that the statutory mandates have been satisfied, the 
regulatory provisions likewise are satisfied. 

On the authorized VA audiological evaluation in June 1993, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
75
65
75
85
LEFT
85
80
75
80
85

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 98 percent in the left ear.  
Audiological summary showed a moderate to severe mixed 
hearing loss of the right ear that was predominately 
sensorineural and a severe mixed hearing loss of the left 
ear.

On the VA authorized audiological evaluation in May 1994, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
75
70
75
80
LEFT
50
65
70
75
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
A summary indicated that there was moderate to severe 
bilateral sensorineural hearing loss.

On the VA authorized audiological evaluation in March 1998, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
75
70
80
85
LEFT
80
95
95
105
115

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
The audiological summary indicated that there was moderate to 
severe sensorineural hearing loss bilaterally, greater in the 
left ear. 

In July 2000, audiological test results were submitted from 
John Lonsway, M.A.  38 C.F.R. § 4.85 (a) provides that 
audiological testing must include a controlled speech 
discrimination test (Maryland CNC).  The testing from John 
Lonsway, however, did not use the Maryland CNC testing and 
therefore these findings may not be used in the adjudication 
of the veteran's claim.

On the February 2001 authorized VA audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
85
80
85
LEFT
85
100
85
90
95

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 72 percent in the left ear.  
Summary of audiological test results showed moderate to 
severe mixed hearing loss with good speech ability of the 
right ear and moderate to profound mixed hearing loss with 
fair speech recognition ability. 

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require ratings in accordance with changes in 
his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

Under the regulations in effect prior to June 10, 1999, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service- 
connected defective hearing, the rating schedule established 
11 auditory acuity levels designated from level I for 
essentially normal hearing through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-6110 (in 
effect prior to June 10, 1999).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  As in the old regulations, to 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  These are assigned based on a combination 
of the percent of speech discrimination and the pure tone 
threshold average, as contained in a series of tables within 
the regulations.  The pure tone threshold average is the sum 
of the pure tone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will apply unless Congress provided otherwise or has 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary has done so.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board notes, however, that 
consideration under the revised schedular criteria should not 
be undertaken before such criteria became effective.  The 
effective date rule contained in 38 U.S.C.A. § 5110(g) 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law. 

Based on the old regulations, the March 1998 audiological 
results include speech recognition scores of 94 percent in 
each ear.  The average puretone tone threshold was 78 in the 
right ear and 100 plus in the left ear.  These findings 
indicate that the veteran exhibited a Level II hearing loss 
in the right ear and a Level IV hearing loss in the left ear.  
38 C.F.R. § 4.85, Table VI.  These findings warrant the 
assignment of a noncompensable evaluation under the 
provisions of 38 C.F.R. §§ 4.85, 4.87 and Diagnostic Code 
6100 as in effect prior to June 10, 1999.  

Under the new regulations subsequent to June 10, 1999, the 
provisions of 38 C.F.R. § 4.86(a) are for application as the 
March 1998 audiologic results reflect puretone thresholds of 
55 decibels or greater in the relevant frequencies for both 
ears.  Under Table VIA, the March 1998 examination revealed 
an average of 78 decibels for the right ear indicating a 
Level VII and 100 plus decibels in the left ear indicating a 
Level X.  When applied to Table VII, the numeric designations 
of VII for the better ear and X for the poorer ear translate 
to a 60 percent evaluation under the provisions of 38 C.F.R. 
§§ 4.85, 4.86 and 4.87 effective from June 10, 1999.  Thus, 
it is clear that the use of Table VIA under the new 
regulations is far more favorable to the veteran's claim than 
the use of the old regulations.  Moreover, the VA 
audiological findings in February 2001 do not provide a basis 
for an evaluation in excess of 60 percent.  Accordingly, the 
Board finds that the evidence supports the assignment of a 60 
percent evaluation under the new regulations, but no higher.  


ORDER

Entitlement to the assignment of a 60 percent evaluation for 
bilateral hearing loss is granted, subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

With regard to the claim of service connection for loss of 
the sense of smell, a February 1998 statement from S.M. 
Marchetta, D.O., indicates that the veteran had been a 
patient.  He had a history of bilateral ear surgeries.  He 
had a history of decreased smell and taste for a long period 
of time.  It was discussed with the veteran that sensation of 
taste can be effected by the surgery that was performed on 
him especially the stapedectomy.  This would not explain, 
however, any change in smell from prior ear surgery.  

On VA ear examination in March 1998, the veteran complained 
of loss of smell and taste for 2 years following ear surgery.  
The diagnoses included partial loss of smell and a partial 
loss of taste.  A psychiatric basis was not suspected.  The 
examiner noted that the loss of taste was secondary to the 
sectioning of the tympani nerves during ear surgery which was 
noted to be a recognized complication or side effect of ear 
surgery.  The decrease in smell was not directly related to 
hearing loss or ear surgery, but could be related to aging or 
other disease processes.  An addendum from later in May 1998 
indicates that a CT scan showed no evidence for anatomic 
basis for loss of smell and taste and were not related to 
hearing loss or treatment thereof.  

A July 2000 report from Stephen Evanoff, D.O., indicates that 
the veteran's last ear procedure 3 years before was very 
complex with tracheal intubation and significant procedural 
bleeding and blood loss.  This procedure involved the inner, 
middle and outer ear mechanism and anatomy.  The results were 
negative and had resulted in depression.  This procedure 
involved the sudden postoperative loss of olfactory and 
gustatory function.  In summary, the veteran's auditory 
functioning had continued to deteriorate and the last 
surgical procedure had somehow caused the complete sensorial 
loss of smell and taste.

It is the veteran's contention that he currently suffers from 
the complete loss of the sense of smell that is the result of 
ear surgery.  He also contends that a compensable evaluation 
should be assigned for complete loss of the sense of taste.  
VA has a duty to assist the appellant in the development of 
facts.  The Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
In this regard, all post service medical records relative to 
the loss of taste and smell should be obtained.  Following 
the gathering of all medical records, the veteran should be 
afforded a VA examination by an ear, nose and throat 
specialist to include an opinion as to the etiology of the 
loss of the sense of smell.  

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act at 38 U.S.C.A 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001) are fully complied with and 
satisfied. 

2.  The RO should contact the veteran 
through his attorney and obtain the names 
and addresses of all health care 
providers who treated the veteran for the 
loss of the sense of smell and taste in 
recent years.  After securing any 
necessary releases, the RO should obtain 
all records that have not already been 
obtained.  Once obtained, all records 
should be permanently associated with the 
claims file.  

3.  The veteran should be afforded a VA 
examination by an ear, nose and throat 
specialist.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  All necessary 
diagnostic testing should be 
accomplished.  A copy of this Remand must 
be furnished to the examiner prior to the 
examination.  Based on the current 
examination and diagnostic testing and a 
review of the complete medical record, 
the examiner should indicate whether the 
veteran suffers from partial or complete 
loss of the sense of smell and taste and 
then render a medical opinion as to 
whether it is at least as likely as not 
that the veteran's loss of the sense of 
smell is etiologically related to his 
recent ear surgery.  The underlined 
burden of proof must be used in the 
formulation of the medical opinion.  The 
examiner should reconcile any medical 
conclusion(s) that conflicts with those 
previously made regarding the etiology of 
the loss of the sense of smell to include 
the March 1998 VA medical opinion, the 
February 1998 statement from Dr. 
Marchetta and the July 2000 report from 
Dr. Stephen Evanoff.  The examiner should 
provide detailed reasons for any point of 
disagreement.  All factors upon which the 
medical opinion is based must be set 
forth for the record.  

4.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for adjudication purposes.  If 
an examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.

5.  After completion of the requested 
development, the RO should review the 
appellant's claims on the basis of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations and the provisions of 
38 C.F.R. § 3.655 which should be adhered 
to in the event that the veteran fails to 
appear for a scheduled examination 
without good cause.  If the veteran fails 
to appear for a scheduled examination, 
the RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent. The 
appellant and his representative should 
then be afforded a reasonable opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



